  Case 15-11010         Doc 40     Filed 11/13/18 Entered 11/13/18 10:20:20              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-11010
         ALES KRESTA

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/26/2015.

         2) The plan was confirmed on 06/25/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 08/10/2018.

         6) Number of months from filing to last payment: 41.

         7) Number of months case was pending: 44.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $6,013.00.

         10) Amount of unsecured claims discharged without payment: $132,548.25.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-11010       Doc 40       Filed 11/13/18 Entered 11/13/18 10:20:20                   Desc Main
                                     Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor               $9,282.67
       Less amount refunded to debtor                            $21.67

NET RECEIPTS:                                                                                  $9,261.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $0.00
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                      $399.38
    Other                                                                  $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $399.38

Attorney fees paid and disclosed by debtor:                $1,500.00


Scheduled Creditors:
Creditor                                      Claim         Claim          Claim       Principal      Int.
Name                                Class   Scheduled      Asserted       Allowed        Paid         Paid
ADVOCATE ILLINOIS MASONIC MED   Unsecured      4,510.00            NA            NA            0.00       0.00
AMERICAN HOME MORTGAGE          Unsecured           0.00           NA            NA            0.00       0.00
ASPIRE                          Unsecured           0.00           NA            NA            0.00       0.00
ASSOCIATED BANK                 Secured              NA         239.36        239.36        239.36        0.00
ASSOCIATED BANK                 Secured       26,233.00     26,747.99      26,987.35           0.00       0.00
AUROR LOAN SERVICES             Unsecured           0.00           NA            NA            0.00       0.00
AURORA LOAN SERVICES            Unsecured           0.00           NA            NA            0.00       0.00
BANK OF AMERICA                 Unsecured           0.00           NA            NA            0.00       0.00
CAPITAL ONE BANK USA            Unsecured      3,686.00       3,686.48      3,686.48        368.65        0.00
CHASE CARD MEMBER SERVICE       Unsecured      8,429.00            NA            NA            0.00       0.00
CHASE CARD MEMBER SERVICE       Unsecured      2,526.00            NA            NA            0.00       0.00
CHASE CARD MEMBER SERVICE       Unsecured           0.00           NA            NA            0.00       0.00
CITIBANK                        Unsecured           0.00           NA            NA            0.00       0.00
CITIBANK USA                    Unsecured           0.00           NA            NA            0.00       0.00
DEUTSCHE BANK NATIONAL TRUST    Unsecured           0.00    63,793.00      63,793.00      6,379.30        0.00
DITECH FINANCIAL                Unsecured            NA           0.00         48.35           4.84       0.00
DITECH FINANCIAL                Secured              NA          48.35         48.35           0.00       0.00
DITECH FINANCIAL                Secured       50,546.00     48,304.88      48,353.23           0.00       0.00
ECAST SETTLEMENT CORP           Unsecured      2,170.00       2,170.62      2,170.62        217.06        0.00
ELAN FINANCIAL SERVICES         Unsecured           0.00           NA            NA            0.00       0.00
FIFTH THIRD BANK                Unsecured           0.00           NA            NA            0.00       0.00
First Mutual Financial          Unsecured           0.00           NA            NA            0.00       0.00
PRA RECEIVABLES MGMT            Unsecured     16,524.00     16,524.06      16,524.06      1,652.41        0.00
REAL TIME RESOLUTIONS           Unsecured     39,483.00            NA            NA            0.00       0.00
SAMS CLUB/GEMB                  Unsecured           0.00           NA            NA            0.00       0.00
SAMS CLUB/GEMB                  Unsecured           0.00           NA            NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-11010         Doc 40      Filed 11/13/18 Entered 11/13/18 10:20:20                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                  $75,340.58              $0.00              $0.00
       Mortgage Arrearage                                   $239.36            $239.36              $0.00
       Debt Secured by Vehicle                                $0.00              $0.00              $0.00
       All Other Secured                                     $48.35              $0.00              $0.00
 TOTAL SECURED:                                          $75,628.29            $239.36              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $86,222.51          $8,622.26              $0.00


Disbursements:

         Expenses of Administration                               $399.38
         Disbursements to Creditors                             $8,861.62

TOTAL DISBURSEMENTS :                                                                        $9,261.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/13/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
